In an action to recover damages for medical malpractice, etc., the defendant East Nassau Medical Group appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), dated August 6, 1997, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion for summary judgment is granted, the complaint is dismissed insofar as it is asserted against the defendant East Nassau Medical Group, and the action against the remaining defendant is severed.
The plaintiffs failed to submit evidence to establish that they knew of or relied on the appellant’s purported public indicia of partnership when they sought treatment for the infant plaintiff. Consequently, the Supreme Court incorrectly determined that there were issues of fact with respect to whether the plaintiffs should have known that there was no longer a partnership in existence (see, Partnership Law § 27; Royal Bank & Trust Co. v Weintraub, Gold & Alper, 68 NY2d 124, 127; Scialo v Gass, 205 AD2d 522; Ranieri v Leavy, 180 AD2d 723; Propoco, Inc. v Ostreicher, 119 AD2d 740). O’Brien, J. P., Sullivan, Joy and Friedmann, JJ., concur.